Citation Nr: 1231631	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  05-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from July 10, 2002 to July 13, 2010; a rating in excess of 30 percent from July 14, 2010, to August 16, 2011; and a rating in excess of 50 percent from August 17, 2011, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for rosacea.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a right leg disorder.

5.  Entitlement to service connection for allergic rhinitis (claimed as lung disorder).

6.  Entitlement to service connection for thyroid cancer, to include as due to in-service herbicide exposure.

7.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired vision disorder.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1970 and from October 2002 to October 2003.  He also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and March 2009 rating actions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio and Montgomery, Alabama, respectively.  The Veteran requested and was scheduled for a hearing before a decision review officer, but withdrew his request for a hearing in October 2007.  Thus, the Board will proceed to review his appeal based on the evidence of record.  See 38 C.F.R. § 20.704(d),(e) (2011).

In an August 2011 rating action, the RO concluded that a 30 percent rating effective July 14, 2010, and a 50 percent rating effective August 17, 2011, for the Veteran's PTSD were warranted.  The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, during the pendency of this appeal, the Veteran was awarded increased evaluations for his service-connected PTSD.  The Veteran has not suggested that these increased evaluations would satisfy his appeal for a higher evaluation of his PTSD.  Nor has he otherwise suggested that the maximum rating available for his PTSD is not being sought.  Thus, the Board concludes that the issue of entitlement to a higher initial rating for PTSD remains before the Board.

The Board observes that the Veteran's September 2011 substantive appeal indicates that he was only appealing the issues of an initial compensable rating for rosacea; service connection for thyroid cancer and a right leg disorder; and a petition to reopen the previously denied issue of service connection for an acquired vision disorder.  However, the Veteran's appeal as to the remaining issues listed on the title page was perfected in an October 2005 substantive appeal.  There is no indication that the Veteran has expressly withdrawn his appeal as to those issues; no written statements from the Veteran expressing a desire to withdraw from appellate review any issues currently on appeal has been presented.  See 38 C.F.R. § 20.204 (2011).  

The Board also observes that in connection with his claim for service connection for a right leg disorder, the Veteran has argued that such disorder may be secondary to a lumbar spine disorder, which he contends is related to his military service.  Thus, service connection on a secondary basis has been raised.  However, the issue of service connection for a lumbar spine disorder has not yet been adjudicated by the RO.  As discussed in detail in the Remand below, the Board is referring the issue of entitlement to service connection for a lumbar spine disorder to the RO for adjudication.  

The Board further observes that in connection with his petition to reopen the previously denied issue of service connection for a vision disorder, the Veteran has indicated that a previous October 1978 Board decision was "incorrect."  See, e.g., October 2005 substantive appeal.  The record is not clear as to whether the Veteran is contending that there was clear and unmistakable error (CUE) in the prior Board decision.  To establish a valid CUE claim, a movant must show that either the correct facts as they were known at the time were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  See Russell v. Principi, 3 Vet. App. 310 (1992).  The movant must assert more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  At this point, a valid CUE claim has not been raised.

As will be discussed in further detail in the following decision, the Board finds that a reopening of the claim for service connection for an acquired vision disorder is warranted.  Thus, the Board is granting this aspect of the Veteran's appeal.  The underlying claim for service connection for an acquired vision disorder, as well as the claims for increased ratings for PTSD and rosacea, and service connection for a heart disorder, a right leg disorder, allergic rhinitis, and thyroid cancer, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed October 1978 decision, the Board denied service connection for an acquired eye disorder.  

2.  Evidence received after the October 1978 denial of service connection for an acquired eye disorder relates to unestablished facts necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  The Board's October 1978 denial of service connection for an acquired eye disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100 (2011).  

2.  Evidence received after the October 1978 Board decision is new and material, and the claim for service connection for an acquired vision disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered this legislation but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the claim for service connection for an acquired vision disorder, no further discussion of these VCAA requirements is required with respect to this matter.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection for an acquired eye disorder, including residuals of histoplasmosis infection, was initially denied in October 1978 because the evidence did not show that the Veteran's acquired eye disorder was related to his military service.  In other words, evidence of record did not reflect a nexus between the Veteran's acquired eye disorder and his active service.  Later, in October 2003, he applied to have his claim reopened.

A decision of the Board is a final decision, effective as of the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the October 1978 decision consisted of the Veteran's service treatment records (STRs), a January 1978 statement from J.D., M.D., and the Veteran's contentions, including his testimony at a May 1978 hearing at the RO.  A March 1966 entrance examination revealed that his visual acuity was correctable from 20/200 in each eye to 20/20 in each eye; the remainder of his examination revealed no significant abnormalities.  The examination noted that the Veteran had refractive error; he reported wearing glasses in his accompanying medical history.  In September 1966, the Veteran was prescribed glasses.  A vision screening in June 1970 reveals that the Veteran reported a burning sensation and ocular discharge in the morning.  His corrected visual acuity was shown to be 20/20 in each eye; no significant abnormalities were shown.  His discharge examination in July 1970 also showed visual acuity correctable to 20/20 in each eye.  The remainder of the examination was within normal limits.  The Veteran reported wearing glasses since 1960 for his defective visual acuity.  None of his STRs showed the incurrence of histoplasmosis or any injury or disease to his eyes.  

The January 1978 letter from Dr. J.D. shows that the Veteran had a subretinal hemorrhage in the right eye that was near the fovea (area of central vision).  The Veteran had evidence of old histoplasmosis fungus infection in both eyes although it was not affecting the central vision in the left eye.  Dr. J.D. indicated that he made a statement that the present infection was not due to a current acute infection, but a type of relapse that that condition often entailed.  It was possible that the Veteran had contracted the disease ten years ago; that was a figurative estimate and he had no way of specifically stating that the Veteran definitely came into contact with histoplasmosis ten years earlier.  At his hearing, the Veteran testified having been bitten by an animal--a rat or a bat or something--in service.  May 1978 Hearing Transcript (T.) at 2.  He also reported having ringworm in service that was above his right eye.  Id. at 5.  He further testified regarding having a respiratory viral infection in February 1969.  Id. at 6.  The Veteran testified that a blood test from his private physician was negative for histoplasmosis in 1977.  Id. at 8.  
	
In October 1978, the Board determined that there was no competent evidence of a relationship between any acquired vision disorder and the Veteran's military service.  Thus, the Board denied service connection for an acquired vision disorder.  The Veteran did not appeal the Board's decision and the denial became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100 (2011).  

In reaching the conclusion that the October 1978 decision is final, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no new evidence pertinent to the issue of service connection for an acquired visual disorder was received between the October 1978 Board decision and the 2003 claim.  The October 1978 Board decision is thus final.  

The relevant evidence received since the October 1978 Board decision consists of STRs from the Veteran's National Guard service as well as from his second period of service from October 2002 to October 2003, VA treatment records dated through September 2009, a VA examination in March 2004, a private record from R.H., M.D., dated in May 2005, and the Veteran's contentions.  STRs from the National Guard service continue to show that he had impaired vision.  Examinations in November 1979, November 1982, May 1991, January 1997, and May 2002 all revealed defective visual acuity.  Presbyopia was noted in January 1997.  An optometry examination in February 2003 showed decreased vision acuity secondary to macular scar and presbyopis.  In June 2003, the Veteran was reported to have had right eye blindness since the age of 31.  The Veteran reported having a history of histoplasmosis in September 2003; he had decreased visual acuity in the right eye and a macular scar, which was deemed a preexisting condition.  

At the March 2004 VA examination, the Veteran was diagnosed with low vision in his right eye.  The examiner questioned whether the Veteran did in fact have histoplasmosis.  The examiner opined that as to the exact etiology of the peripheral field of vision lost, it was "maybe [] most likely" vascular changes in the fundus of the right eye rather than the histoplasmosis itself.  The May 2005 letter from Dr. R.H. indicates that it was his opinion that the Veteran's loss of central vision and reduction in peripheral vision in the right eye was due to dense macular scar and optic nerve involvement most likely by histoplasmosis.  There was no way to prove that histoplasmosis caused those lesions nor the date that they occurred, but after considering all the differential diagnoses of the lesions, the most likely cause was histoplasmosis retinitis.  

The Veteran's contentions show that he believes that his loss of right eye vision was initially caused by histoplasmosis incurred during his first period of service from 1966 to 1970 and that his second period of service aggravated his preexisting vision loss.  See, e.g., October 2005 substantive appeal with attached statement.  

This newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for an acquired vision disorder-namely, evidence that the Veteran's vision problems are related to his military service.  Of significance to the Board is the fact that the Veteran has asserted a worsening of his vision during his second period of service.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In this case, the Veteran has provided lay evidence regarding the a worsening of his vision during his second period of service.  The Board concludes, therefore, that such additional evidence is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue. 


ORDER

New and material evidence having been received, the claim for service connection for an acquired vision disorder is reopened, and to this limited extent, the appeal is granted.  



REMAND

Regrettably, a remand is necessary for further evidentiary development for the underlying claim for service connection for an acquired vision disorder as well as the remaining claims on appeal.  With regard to all issues, in the August 2011 SSOC, the RO indicated reviewing electronic VA treatment records dated through August 17, 2011.  However, only VA treatment records dated through September 2009 from the Montgomery, Alabama VA Medical Center (VAMC) have actually been associated with the Veteran's claims file.  To this extent, the Board observes that the Veteran's Virtual VA claims file includes no treatment records at all.  Therefore, as there are clearly additional VA treatment records that exist but have not been obtained, a remand is necessary to associate such records with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

The Board also finds that additional development is necessary for the issues as discussed below.  

	1.  Initial PTSD Rating

A VA psychiatry note dated in March 2004 shows that the Veteran received private treatment from Dr. H. in addition to counseling from Alabama Psychiatric Services.  However, no private psychiatry records have been obtained.  Therefore, on remand, any records from Dr. H. and from Alabama Psychiatric Services should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1) (2011).  

	2.  Initial Rosacea Rating

As noted by the representative in July 2012, none of the Veteran's skin examinations have included color photographs of his disability.  The Board observes that the Veteran's current disability is evaluated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7815, which evaluates impairment from bullous disorders.  The Board further observes that the criteria for evaluating skin disorders were revised, effective October 23, 2008.  See 73 Fed. Rg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. §4.118, DCs 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 -54,710 (Sept. 23, 2008); see also 38 C.F.R. §4.118 (2011).  The Veteran's claim was filed prior to October 23, 2008.  Thus, the former criteria apply.  Under the old criteria, DC 7815 provides that the disability can also be rated as disfigurement of the head, face or neck under DC 7800 depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7815 (2008).  Note (3) under DC 7800 provides that unretouched color photographs are to be taken into consideration when rating under those criteria.  38 C.F.R. § 4.118, DC 7800 (2008).

Therefore, as none of the Veteran's skin examinations have included unretouched color photographs, the Board finds that a remand is necessary to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

	3.  Service Connection for an Acquired Vision Disorder

As for the issue of service connection for an acquired vision disorder, the Board finds that a new VA examination is necessary.  In this case, the evidence suggests a worsening of the Veteran's right eye vision during his military service.  As discussed above when reopening the Veteran's claim, the evidence shows that the Veteran has had defective visual acuity since he first entered service as noted on his March 1966 enlistment examination.  Regarding any diagnosed refractive error, the Board observes that refractive errors of the eye are not diseases or injuries for which service connection can be granted.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  However, the Veteran has reported that his vision worsened during his second period of active duty.  To the extent that the Veteran has an acquired vision disorder that may have preexisted his second period of active duty, to include being incurred during his first period of active duty, the Board finds that an examination with a medical opinion is necessary to determine whether any preexisting acquired eye disorder was aggravated by his second period of service or was incurred during his first period of service.  
	
      4.  Service Connection for a Heart Disorder

An STR dated in March 2003 shows a diagnosis of a heart murmur.  A private cardiology record dated in November 2003 reveals that the Veteran had atypical chest pain; an electrocardiogram was within normal limits.  At a VA general medical examination in March 2004, the Veteran was diagnosed with an innocent heart murmur.  In denying the Veteran's claim, in the August 2004 rating action, the RO indicated that a heart murmur is a congenital or developmental defect, which is not subject to service connection.  In a June 2010 deferred rating action, the RO indicated that an opinion was needed as to whether the Veteran's heart murmur was aggravated in service.  At a subsequent VA examination in October 2010, no heart disorder was diagnosed.  The RO did not request any opinion regarding the previously diagnosed heart murmur.  

The Board observes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).

VA regulations specifically prohibit service connection for a congenital or developmental defect-unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711 ) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) & Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

In any event, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).

In this case, no medical professional has provided any opinion indicating whether the heart murmur diagnosed in service in March 2003 and post-service at the March 2004 examination is a congenital defect or disease.  As noted above, service connection may be warranted for congenital diseases incurred in service.  Thus, with evidence of in-service and post-service diagnoses of a heart murmur, the Board finds that a remand is necessary for a new examination to determine if the Veteran has a congenital heart condition and, if so, whether it is a defect or a disease.  If the Veteran is found to have a defect, then the examiner should address whether the Veteran incurred an in-service superimposed injury that created additional disability.  If the Veteran is found to have a congenital disease, then the examiner should opine as to whether it was incurred or aggravated during service.  

	5.  Service Connection for a Right Leg Disorder

 STRs show several right leg complaints.  A record dated in November 2002 indicates that he had right leg pain and swelling as a result of an in-service injury incurred during a physical training test.  The injury was found to have been incurred in the line of duty.  In December 2002, the Veteran complained of right leg tingling and swelling since running in a physical fitness test.  Post-service records suggest that the Veteran's right leg complaints are the result of radiculopathy due to lumbar disk disease.  See, e.g., May 2009 VA examination; June 2008 neurology consultation.  

The Veteran contends that the November 2002 in-service injury also caused his lumbar disk disease.  As noted in the Introduction, the issue of service connection for a lumbar spine disorder is being referred to the RO and needs to be adjudicated.  In referring this issue, the Board points out that it should only be certified to the Board if the Veteran perfects an appeal to any denial.  

Here, as the evidence suggests that the Veteran's right leg complaints are the result of lumbar disk disease, a claim for service connection for a right leg disorder as secondary to a lumbar spine disorder has been raised.  Since the award of service connection for a lumbar spine disorder could mean that service connection for a right leg disorder on a secondary basis is warranted, the Board finds that the issues are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, a remand of the issue of service connection for a right leg disorder is necessary so that the RO can adjudicate the issue of entitlement to service connection for a lumbar spine.  

Furthermore, in this case, the Board observes that the Veteran has not been afforded any VCAA notice regarding establishing service connection on a secondary basis.  On remand, such notice should be provided to the Veteran regarding the issue of service connection for a right leg disorder.  

	6.  Service Connection for Allergic Rhinitis

The Veteran was diagnosed with allergic rhinitis at a March 2004 general medical examination.  He contends that shortness of breath and wheezing in service were symptoms of an allergy or lung problem.  See, e.g., October 2005 substantive appeal with attachment.  In this case, the March 2004 examiner did not provide any medical opinion regarding the etiology of the Veteran's diagnosed allergic rhinitis.  Thus, a remand is necessary for a new VA examination with a medical opinion to determine the etiology of the Veteran's allergic rhinitis.  See Barr at 312.  


	7.  Service Connection for Thyroid Cancer

The Veteran contends that his thyroid cancer is due to in-service herbicide exposure.  Personnel records confirm that he was stationed in the Republic of Vietnam during his first period of service.  Therefore, his in-service exposure to herbicides is conceded.  

The Board observes that thyroid cancer is not listed as a disease presumptively related to herbicide exposure.  See 38 C.F.R. § 3.309(e) (2011).  However, even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

An undated medical record from the Veteran's private physician, N.S., M.D., indicates that herbicide exposure could be linked to the Veteran's thyroid cancer since he had no familial or other predisposing factors for it.  A letter from Dr. N.S. dated in April 2009 reveals that it was his opinion that given that herbicides had been linked to multiple cancers, it was very possible that the Veteran's exposure would be causally linked to his thyroid cancer.  The letter referenced a Board decision awarding service connection for papillary cell thyroid cancer based on herbicide exposure.  However, as noted by the Veteran in his September 2011 substantive appeal, prior Board decisions are not precedential on other Board decisions.  

In this case, the Board finds that Dr. N.S.'s April 2009 statement alone is not sufficient to grant service connection.  Dr. N.S. indicated that it was very "possible" that the Veteran's thyroid cancer was related to herbicide exposure, which indicates that it is also possible that the Veteran's thyroid cancer is not related to herbicide exposure.  Such opinion is speculative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  
However, the Board finds that Dr. N.S.'s opinion is sufficient to warrant the Veteran being afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds a remand is necessary for this issue to accord the Veteran a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative a corrective VCAA notice letter that informs him of establishing service connection on a secondary basis.  The Veteran and his representative should be given an opportunity to respond.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of psychiatric, cardiac, neurologic, joint, allergic, eye, and thyroid treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received at the VAMC in Montgomery, Alabama since September 2009; from Dr. H.; from the Alabama Psychiatric Services; and from Dr. N.S.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, accord the Veteran an appropriate VA examination to determine the current level of severity of the service-connected rosacea.  The claims file must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  

The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's rosacea, including the percentage of the Veteran's entire body affected by this disorder, as well as the percentage of the exposed body areas affected.  The examiner must also indicate whether treatment has included systemic therapy such as corticosteroids or other immunosuppressive drugs and, if so, the total duration of such treatment in the past 12 month period.  

If the rosacea has caused any disfigurement or scars, the examiner should discuss whether any scars are nonlinear, deep, superficial, unstable (with frequent loss of covering of skin over the scar), well-healed, painful, tender, adherent, and/or ulcerated and whether they result in any disfigurement or deformity.  Color photographs should be included with the examination report.

4.  Then, accord the Veteran an appropriate VA examination(s) to determine the nature, extent, and etiology of any diagnosed acquired vision, heart, allergic and thyroid disorder(s).  The claims file must be made available to the examiner(s) for review in connection with the examination(s), and a notation that this review has taken place should be made in the examination report(s).  All indicated tests (including X-rays) should be conducted, and the reports of any such studies should be incorporated into the examination report(s) to be associated with the claims file.

The examiner(s) is(are) requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer opinions as to the following questions:  

      Acquired Vision Disorder

a)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed acquired vision disorder is related to his first period active service (September 1966 to September 1970).  In providing such opinion, the examiner should explain whether the evidence supports a finding of histoplasmosis in service; and, if so, whether any acquired vision disorder is related to histoplasmosis.  The examiner should note that the Veteran contends that his diagnosed in-service ringworm and viral complaints were actually manifestations of histoplasmosis.

b)  Did the Veteran have a diagnosed acquired vision disorder that preexisted his last period of active duty, which began on October 1, 2002?  If yes, the examiner must cite to the evidence of record to support that conclusion and state whether the evidence is clear and unmistakable (undebatable) as to show that the diagnosed acquired vision disorder preexisted his last period of active duty.  

c)  For each diagnosed acquired vision disorder opined to have preexisted the Veteran's last period of active duty, the examiner should then opine as to whether it can be concluded with clear and unmistakable (undebatable) certainty that any preexisting acquired vision disorder underwent a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease?  

d)  For each diagnosed acquired vision disorder opined to have not preexisted the Veteran's last period of active duty, the examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disease had its onset during the Veteran's last period of active duty or is otherwise related to such service.

Heart Disorder

a)  Whether any diagnosed heart disorder is a congenital abnormality (if no heart disorder is found on examination, the examiner should address the finding of a heart murmur in March 2004).  If so, is such a condition a defect or disease?  See VAOPGCPREC 82-90 (July 18, 1990) (which stipulates that a congenital abnormality that is subject to improvement or deterioration is considered a disease.)

i)  If the examiner identifies a congenital "defect," then he or she should express an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that there is any superimposed disease or injury in connection with the congenital defect, and if so, the likelihood that the identified superimposed disease or injury is related to the Veteran's active military service.  

ii)  If the examiner finds a congenital "disease," then he/she should offer an opinion as to the medical probabilities that any such disease was incurred in, or aggravated by (e.g. a worsening of the underlying condition as compared to an increase in symptoms) by the Veteran's active service.  

iii)  For any heart disability diagnosed on examination and determined by the examiner not to be a congenital abnormality, the examiner should express an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability(ies) is/are the result of the Veteran's active service.  

Allergic Rhinitis

a)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's allergic rhinitis is related to active service.  In answering this question, the examiner should address the Veteran's reports of in-service symptomatology and of a continuity of symptomatology since service.  

Thyroid Cancer

a)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's thyroid cancer is related to active service, including his conceded in-service exposure to herbicides.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner(s) finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  After completing any development deemed necessary for the referred claim for entitlement to service connection for a lumbar spine disorder, adjudicate that issue.  The Veteran should be informed that he must file a timely and adequate notice of disagreement and substantive appeal in order to perfect an appeal of that issue to the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.302(b).  This claim should be certified to the Board only if an appeal of a denial is perfected by the Veteran.

6.  Then, readjudicate the issues of increased ratings for PTSD and rosacea as well as the claims for service connection for an acquired vision disorder, a heart disorder, a right leg disorder, allergic rhinitis, and thyroid cancer.  In readjudicating the issue of service connection for right leg disorder, service connection as secondary to a lumbar spine disorder should be addressed.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


